DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Internet communications were authorized on 9/30/2021.
Claim 1-6, 8-10 are pending.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims filed 5/29/2022; and IDS filed 5/29/2022.
Applicant’s arguments regarding the claim objections have been fully considered and are persuasive due to the amendments to the claims; the objections are withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive due to the arguments and amendments to the claims. The rejections have been withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112(b) have been fully considered and are persuasive due to the arguments and amendments to the claims, as well as the Examiner’s Amendments. The rejections have been withdrawn.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered and are persuasive in view of the amendments to the claims and the arguments of record. Specifically, for the Mayo/Alice rejection applicant’s arguments for practical application have been fully considered and are persuasive as to an improvement to technology similar to case law decisions in the past for such improvements to technology. The rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tsung Wu on 7/12/2022.

The application has been amended as follows: 
	The claims are amended as follows:

-Replace claim 1, third paragraph with the following:

processing, by the at least one processor, the first sub-data set and the second sub-data
set by using a characteristic-based transfer learning algorithm to obtain a third sub-data set and a
fourth sub-data set, respectively, wherein the characteristic-based transfer learning algorithm includes characteristic mapping by assuming in Transfer Component Analysis (TCA); and

-Replace Claim 8 third paragraph with the following:
processing the first sub-data set and the second sub-data set by using a characteristic-based transfer learning algorithm to obtain a third sub-data set and a fourth sub-data set, respectively, wherein the characteristic-based transfer learning algorithm includes characteristic mapping by assuming in Transfer Component Analysis (TCA); and

Reasons for Allowance
Claim 1-6, 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art of record that teaches similar concepts as is being claimed are: CN 109816646 (cited in IDS filed 10/11/2021), CN 111510710 (cited in IDS filed 10/11/2021), but does not directly teach, suggest, or reasonably make obvious the specific limitations in the two determining limitations and the processing limitations, in combination with the remaining claim elements when considered as a whole. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252. The examiner can normally be reached M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791